             Case 4:19-cv-07966-JST Document 71 Filed 03/10/21 Page 1 of 3




       Steven L. Weinstein
  1    steveattorney@comcast.net
       P.O. Box 27414
  2    Oakland, CA 94602
       Tel: (510) 336-2181
  3
       Patrick H. Peluso
  4    ppeluso@woodrowpeluso.com*
       Taylor T. Smith
  5    tsmith@woodrowpeluso.com*
       WOODROW & PELUSO, LLC
  6    3900 East Mexico Ave., Suite 300
       Denver, Colorado 80210
  7    Telephone: (720) 213-0675
       Facsimile: (303) 927-0809
  8
       *Pro Hac Vice
  9
       Attorneys for Plaintiff and the Classes
10
                                  UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12                                     OAKLAND DIVISION

1.13
2.      ABANTE ROOTER AND PLUMBING,
 14     INC., individually and on behalf of all others
        similarly situated,                                  Case No. 4:19-cv-07966-JST
 15
3.                             Plaintiff,                    NOTICE OF SETTLEMENT
 16
4.      v.                                                   Judge: Hon. Jon S. Tigar
 17
5.      UNLOCKED BUSINESS STRATEGIES,
 18     INC. a New York corporation, THOMAS R.
        COSTA, an individual, and MERCHANT
19      INDUSTRY, LLC d/b/a SWIPE4FREE, a
        New York limited liability company,
20
                               Defendants.
21
22            Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) hereby provides
23     notice that the Plaintiff and Merchant Industry, LLC d/b/a Swipe4Free (“Defendant” or
24     “Merchant Industry”) have reached a settlement in this case and states as follows:
25            1. Plaintiff filed the instant case alleging violations of the Telephone Consumer
26                Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). (See Dkt. 1.)
27
28
                                                         1
           Case 4:19-cv-07966-JST Document 71 Filed 03/10/21 Page 2 of 3




 1          2. Plaintiff and Merchant Industry have engaged in settlement discussions and have
 2              reached an agreement to resolve Plaintiff’s claims asserted against Merchant
 3              Industry.
 4          3. Plaintiff’s claims against Defendants Unlocked Business Strategies, Inc. and Thomas
 5              R. Costa shall remain.
 6   Plaintiff and Merchant Industry are presently working to finalize a settlement agreement and
 7
     believe a Stipulation of Dismissal will be filed within thirty (30) days.
 8
 9
     Date: March 10, 2021                          ABANTE ROOTER AND PLUMBING, INC.,
10                                                 individually and on behalf of all others similarly
                                                   situated,
11
12                                                 By: /s/ Taylor T. Smith
                                                   One of Plaintiff’s Attorneys
13
                                                   Steven L. Weinstein
14                                                 steveattorney@comcast.net
                                                   P.O. Box 27414
15
                                                   Oakland, CA 94602
16                                                 Tel: (510) 336-2181

17                                                 Patrick H. Peluso
                                                   ppeluso@woodrowpeluso.com*
18                                                 Taylor T. Smith
                                                   tsmith@woodrowpeluso.com*
19
                                                   Woodrow & Peluso, LLC
20                                                 3900 East Mexico Ave., Suite 300
                                                   Denver, Colorado 80210
21                                                 Telephone: (720) 213-0675
                                                   Facsimile: (303) 927-0809
22
23                                                 Attorneys for Plaintiff and the Class

24
25
26
27
28
                                                       2
           Case 4:19-cv-07966-JST Document 71 Filed 03/10/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via the Court’s ECF system on March
 4   10, 2021.
 5                                               /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
